       Case 3:21-cr-01184-JLS Document 27 Filed 08/04/21 PageID.67 Page 1 of 1



 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,             ) Case No.: 21cr1184-JLS
 8
                                           )
                Plaintiff,                 )
 9                                         ) Order continuing motion hearing/trial
10
           v.                              ) setting
                                           )
11   JASON HARRINGTON,                     )
                                           )
12
                Defendant.                 )
13   _____________________________________ )
14
           Good cause appearing in the joint motion of the parties, the Court orders the
15
16   motion hearing/trial setting continued from August 6, 2021, to September 3, 2021
17
     at 1:30 p.m.
18
           The Court excludes the time under the Speedy Trial Act because Mr.
19
20   Harrington has tendered a plea agreement that will be entered before the
21
     magistrate judge, motions are on file that require resolution, and the interests of
22
     justice outweigh the defendants’ and the public’s interest in a speedy trial.
23
24         IT IS SO ORDERED.
25
     Dated: August 4, 2021
26
27
28



                                               1
